Name: Commission Regulation (EC) No 2705/1999 of 20 December 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 EN Official Journal of the European Communities21. 12. 1999 L 327/13 COMMISSION REGULATION (EC) No 2705/1999 of 20 December 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), as last amended by Regulation (EC) No 1498/98 (2), and in particular Article 4 (1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade nego- tiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto; (2) in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regula- tion (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 21 December 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24.12.1994, p. 66. (2) OJ L 198, 15.7.1998, p. 4. EN Official Journal of the European Communities 21. 12. 1999L 327/14 ANNEX to the Commission Regulation of 20 December 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 103,5 204 49,5 624 137,2 999 96,7 0707 00 05 052 118,8 999 118,8 0709 10 00 220 196,7 999 196,7 0709 90 70 052 116,6 204 107,7 999 112,2 0805 10 10, 0805 10 30, 0805 10 50 052 43,8 204 45,2 388 35,6 624 54,9 999 44,9 0805 20 10 052 77,1 204 56,7 999 66,9 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 59,2 204 0,0 464 123,0 999 60,1 0805 30 10 052 54,6 600 102,2 999 78,4 0808 10 20, 0808 10 50, 0808 10 90 400 76,5 404 78,4 728 89,9 999 81,6 0808 20 50 052 142,9 064 64,6 400 112,9 720 69,8 999 97,5 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2645/98 (OJ L 335, 10.12.1998, p. 22). Code 999 stands for of other origin.